Title: To James Madison from James Monroe, 11 November 1805
From: Monroe, James
To: Madison, James


          
            No. 36.
            Sir London
            November 11. 1805.
          
          Of the destruction of the austrian army, consisting of 100,000 men, and near Ulm on the Danube, under Gen. Mack, by the French commanded by the Emperor, you will have heard before this reaches you, as you likewise will of the naval victory which was obtained by Lord Nelson, who perished in the action, over the combined squadrons of France and Spain near Cadiz. I decline therefore giving the details of those very important events. These naval disasters ought to prompt the French government to hasten an adjustment of our affairs with Spain, since it must sell that we stand almost alone of the asserters of the rights of the neutral flag.I trust that Genl. Armstrong will be able to impress this with effect on the ministry of that government. I gave to Mr. Bowdoin a copy of my correspondence with Lord Mulgrave on the subject of the late seizures here,which I requested him to impart to general A. Thi motive was, that by seeing distinctly the ground on which the question stood, he might urge with more confidence and effect the necessity of such a policy on the part of the French government. I shall inform these gentlemen by a respectable American who leaves this in a few days for Paris, that I shall most probably not sail ’till the middle of January, when I shall be happy to carry home such a result of our affairs with Spain, as will leave our governmemorial at liberty to look to the other object. They will of course shew no official document, or make any compromitment whatever of thi President. The pamphlet called “War in Disguise” will furnish evidence sufficiently strong of the extent to which this governmemorial is disposed to push its pretentions, if not checked by the apprehension of a vigorous resistance from us. It is proper to add that in a late decision of the court of admiralty here, it was declared by the Judge that it was not intended to introduce any new doctrine relative to the trade in question, or to interdict it to neutrals, in such productions of the Colonies of their enemies, from the neutral to the parent Country of the colony as had been incorporated into the stock of the neutral country. It is possible that this governmemorial may rest the affair on this ground, and that Lord Mulgrave may soon officially announce it to me. It is my present intention and expectation to sail some time in January for New York in the Remittance, Captn. Law, when I hope to be able to bring you such a view of our affairs, as may be satisfactory in respect to all these powers, or at least mark in more distinct colours the course which may ultimately be taken with each. I am Sir with great respect & esteem yr. very obt. servant
          
            Jas. Monroe
          
        